Charles P. Daly, Chief Justice.
The complaint was upon á promissory note made by the defendant, and the answer was that she, at the time of the making of the note, was a married woman. This is all that there was in the case. The justice gave judgment upon the complaint and answer for the plaintiff. The judgment was right. The answer was *218not sufficient; for a married woman may make a valid promissory note, when it is made in or about carrying on trade or business on her cnvn account. It was held in Frecking v. Holland (53 N. Y. 422), that where a married woman has given a promissory note the plaintiff may declare upon it generally; and if she was not authorized to make it, the objection should be taken by answer, and raised upon the trial; by which I understand that she must not only aver in her answer that she was a married woman, but that it was not made in or about the carrying on of any trade or business by her, which averment would constitute a complete defense, as showing that the note was absolutely void, there being nothing on the face of the note to show that she intended by making it to charge her separate estate, if she had one. (Manhattan Bank v. Thompson, 58 N. Y. 80 ; Yale v. Dederer, 68 N. Y. 329.)
The judgment should therefore be affirmed.
Van Hoesen, J., concurred.
Judgment affirmed.